Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 01, 2015

The Court of Appeals hereby passes the following order:

A15A2123. GAUDET v. THE STATE.

      This appeal was docketed in this Court on July 10, 2015. Appellant Benny
Gaudet’s brief was due to be filed within 20 days of docketing.1 On August 20, 2015,
this Court ordered Appellant to file an enumeration of error(s) and brief within ten
(10) days or subject the appeal to dismissal absent good cause timely communicated
to this Court.
      Appellant did not, within ten (10) days, file either an enumeration of error(s)
and brief or a motion for extension for good cause. On September 16, 2015, after the
ten (10) days had expired, counsel for Appellant filed a motion for extension of time
to file an enumeration of error(s) and brief, which motion we have denied in a
separate order. This appeal is DISMISSED.2
      Because Gaudet is represented by counsel, he is hereby informed of the
following in accordance with Rowland v. State3 and Reese v. State4:
      Your appeal has been DISMISSED because your attorney failed to file
      a brief and enumeration of errors. If you have decided you do not want
      to appeal, you need not do anything more. However, if you do still want
      to appeal, you may have the right to an OUT-OF-TIME APPEAL - but

      1
          Court of Appeals Rule 23.
      2
          Court of Appeals Rules 7, 23.
      3
          264 Ga. 872 (452 SE2d 756) (1995).
      4
          216 Ga. App. 773 (456 SE2d 271) (1995).
      YOU MUST TAKE ACTION to exercise that right by moving for an
      out-of-time appeal in the trial court. If your motion for an out-of-time
      appeal is granted, the trial court should appoint another attorney for you
      if you want one and cannot pay for one. If your motion for an out-of-
      time appeal is denied, you may appeal that denial to this court within
      thirty (30) days of the trial court’s decision.5


      The Clerk of Court is directed to send a copy of this order to Gaudet as well as
Gaudet’s attorney, and the latter is directed to send an additional copy of this order
to Gaudet.6

                                        Court of Appeals of the State of Georgia
                                                                             10/01/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      5
          Id. at 775.
      6
          See id. at 774-775.